106 F.3d 392
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard A. SMITH, Plaintiff--Appellant,v.Parker EVATT;  Tony Ellis;  Larry C. Batson;  PrisonIndustries/Private Sector Division of The South CarolinaDepartment of Corrections;  John Doe, President of ESCODCorporation of Myrtle Beach, South Carolina;  Gene Baker,Defendants--Appellees,v.David John Lewis;  William C. Bridgeman, Movants.
No. 96-7543.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Matthew J. Perry, Jr., Senior District Judge.  (CA-95-317-6-OAK)
Leonard A. Smith, Appellant Pro Se.
Thomas C.R. Legare, Jr., NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South Carolina, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals that portion of the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint relating to Appellees' taking of funds from him without court order for payment into a victim's compensation fund.  We have reviewed the record and the district court's opinion as to this issue and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Evatt, No. CA-95-317-6-OAK (D.S.C. Sept. 16, 1996).  We decline to review any claims Appellant seeks to raise for the first time on appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED